Citation Nr: 0502264	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-18 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), staged as 30 
percent disabling from April 13, 2004.

2.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease (COPD) rated noncompensably 
disabling prior to December 17, 1999, and 10 percent 
disabling from December 17, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969, 
January to November 1970, and May 1971 to July 1972.

This appeal is from April 1998 and August 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The veteran testified in a September 2004 hearing before the 
undersigned acting Veterans Law Judge who the Chairman of the 
Board of Veterans' Appeals designated to conduct the hearing 
and decide the appeal.  38 U.S.C.A. § 7107 (West 2002).  The 
veteran withdrew from appeal claims of entitlement to service 
connection for hydrocele of the left testicle, evaluation of 
a fracture of the left great toe, and evaluation of a scar of 
the chin.  38 C.F.R. § 20.204 (2004).  This decision does not 
address those claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A deferred rating decision of July 2003 instructed a VA 
officer to send the veteran a notice of information and 
evidence necessary to substantiate his claims for higher 
initial rating for PTSD and for an increased rating for COPD 
as required by the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103(a), (West 2002).  A marginal note 
on the rating sheet states the letter was sent, but the 
letter is not in the claims file.

The Board cannot assume from the note the regular 
administration of VA's obligation to send the letter, see 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (presumption of 
administrative regularity in performance of official duties 
by government officers), because the specific content and 
timing of such VCAA notice letters is the topic of extensive 
litigation.  The Board must see the letter.

There is a VCAA letter to the veteran of December 2001 
pertaining to a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The letter is closely tailored to that issue.  
It cannot be construed to discharge VA's obligation to 
provide the veteran VCAA notice pertinent to the claims at 
issue.  Plainly, the RO officer issuing the instruction to 
provide the veteran notice pertinent to his PTSD and COPD 
claims did not construe the December 2001 letter to be 
adequate, or there would have been no instruction to issue a 
letter pertaining to the claims on appeal.

VA did not issue a VCAA letter prior to initial adjudication 
of either issue on appeal.  Consequently, VA cannot avoid 
providing the veteran VCAA notice for the claim that arose in 
a notice of disagreement with the initial rating of PTSD.  
Cf. VAOPGCPREC 8-2003 (If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue. . . section 5103(a) does not require 
notice of the information and evidence necessary to 
substantiate the newly raised issue).

At pages 13, 14, and 15 of the September 2004 hearing 
transcript the veteran testified regarding ongoing medical 
care provided by VA.  The most recent treatment records in 
the claims file are dated in May 2004.

Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran notice of 
the information and evidence necessary to 
substantiate his claim for an increased 
rating for COPD and for a higher initial 
rating for PTSD, tailoring the letter to 
the requirements of each claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).

2.  Request records relating to treatment 
of the veteran's PTSD and COPD from the 
Overtonbrooks VA in Shreveport, 
Louisiana, from May 2004 until the 
present.

3.  Readjudicate the claim for an initial 
rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), staged 
as 30 percent disabling from April 13, 
2004, and for an increased rating for 
chronic obstructive pulmonary disease 
(COPD) rated noncompensably disabling 
prior to December 17, 1999, and 10 
percent disabling from December 1999.  If 
either claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



